Mr. Chief Justice Walker delivered the opinion of the court: This was a bill in equity exhibited for the purpose of compelling a specific performance of a contract, and to enforce a conveyance of the land in controversy. The bill alleges that the purchase was made, the consideration was paid, possession taken, and valuable improvements put upon the land, by the purchaser. That a deed was executed by Brown at the request of defendant Gibbs, of whom the ancestor of complainants had purchased, which was never delivered, but Bussell Gibbs induced Brown to convey to him, he at the time promising to convey to Asahel Gibbs, according to their agreement. The facts are admitted by the answers of defendants; but Bussell Gibbs sets up, to defeat a conveyance to complainants, that the money which was paid for the land, was a trust fund of John Gibbs, Jr., an idiot, which had come to the hands of Asahel, under the will of their father, for the support and maintenance of John. Defendant Gibbs submits to convey the property to any suitable person the court may appoint, to hold the same in trust, according to the original design of its creation. The question as to the relief sought by the cross bill was not urged on the argument, and we therefore treat it as abandoned. It is, however, insisted that the court erred in refusing to treat the property as a trust fund, and in not dismissing the bill for want of proper parties. According to the view which we take of the case, it is unnecessary to inquire whether the land was trust property, or the money with which it was purchased was a trust fund. If it was such, then John Gibbs had the beneficial interest in the property; and the general rule that all persons having an interest in the subject matter of the suit must be made parties, is urged for a reversal. To this rule there are some well recognized exceptions, and it is insisted by the other side that this case falls within one of them. In Story’s Equity Pleadings, sec. 226, b, whilst considering who ought not, or need not he made parties to a bill, the author says: “ So in case of a common bill for a specific performance of a contract of sale of real estate, the only proper parties, in general, are the parties to the contract itself. Special cases, indeed may exist, in which the rule may be otherwise; but they stand on their own peculiar ground.” He is treating of parties to bills without reference to whether they must he plaintiffs or defendants. According to this authority, it is wholly immaterial whether John Gibbs, Jr. was made a party or not, and this rule is fully sustained by reason and authority. Hor do we discover in the facts of this ease any peculiar circumstances which should take it out of the operation of the rule. The vendor is a party on one side, and the heirs of the vendee are parties on the other, and so far as we can see, full and complete justice can be done without having other parties before the court. If defendant Gibbs had claims against the idiot which were a charge on the trust fund, or if equities existed between them proper to be adjusted in this proceeding, then John Gibbs, Jr., should have been made a party; but the case discloses no such circumstances. If the heirs of Asahel Gibbs are liable to account to John Gibbs for the trust fund, he or his conservator can, when they choose, compel them to do so, and then if he has rights, they, if established will be fully protected. From the evidence there can be no doubt, that Asahel in his lifetime, was entitled to a conveyance of the property to himself. And wc do not perceive that it matters in the slightest degree, to Bussell Gibbs, whether it was to be held as a trust fund or in his own right. Asahel held the equitable title and had the undoubted right to have united with it, the legal title. Hor could Bussell Gibbs exonerate himself from the liability to convey, by showing, that as between his vendee and some other person, there were unadjusted equities in reference to the property. It is also insisted that the decree, requiring defendant Brown to convey with covenants for title, .was erroneous. The decree in terms does not require such a conveyance, but requires him to convey by a “ good and sufficient conveyance.” It appears that when it was proposed that Brown should convey to Asahel Gibbs, he prepared a warranty deed. And when it is remembered that this deed was prepared according to the agreement of all the parties, we may safely conclude that Asahel was to have a deed containing a covenant of warranty, and this the decree has required, and no other. And if such was the understanding, Bussell Gibbs could not defeat it by receiving a quit claim deed for the premises from Brown. He had agreed to convey to Bussell Gibbs by warranty deed, and no reason is perceived why he should not, under the agreement to convey to Asahel, execute to him the same kind of a conveyance. It in no way increases his liability, but is in accordance with his contract. There is no evidence that there was any agreement that Asahel should receive from Brown a quit claim deed. We perceive no error in this portion of the decree. Upon a careful examination of the entire record we perceive no error requiring the reversal of the decree, and it must be affirmed. Decree affirmed.